Citation Nr: 0702920	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  05-11 196	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to service connection for hypertensive 
cardiovascular disease, for accrued benefits purposes.  

3. Entitlement to service connection for beriberi, for 
accrued benefits purposes.  

4. Entitlement to service connection for arteriosclerosis, 
for accrued benefits purposes.  

5. Entitlement to service connection for peptic ulcer 
disease, for accrued benefits purposes.  

6. Entitlement to service connection for chronic dysentery, 
for accrued benefits purposes.  
7. Whether the veteran had qualifying service to establish 
basic legal entitlement to VA nonservice-connected death 
pension benefits.


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant alleges that she is the surviving spouse of a 
veteran who had recognized active service with the Philippine 
Commonwealth Army from December 1941 to September 1942, 
January 1943 to February 1943, and July 1945 to November 
1945.  The veteran was a prisoner of war (POW) from April 
1942 to September 1942.  He died in September 2000.  These 
matters are before the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision and a July 2004 
denial letter and rating decision of the Manila RO.  

Initially, a discussion of this case's complicated procedural 
history is necessary.  The appellant filed her claims in 
February 2001.  In March 2002, the RO denied her claims for 
accrued benefits on the merits and denied her other claims on 
the basis that she had not proven she was the veteran's 
spouse.  In a May 2002 statement, the appellant indicated she 
was submitting evidence in response to the March 2002 RO 
correspondence.  This evidence related to whether the 
appellant was the surviving spouse of the veteran; the RO did 
not treat the May 2002 statement as a Notice of Disagreement 
(NOD) with its March 2002 decisions.  In response to an April 
2003 statement from the appellant the RO sent a June 2003 
letter telling the appellant what type of evidence she needed 
to submit to reopen her claim.  Subsequently, in July 2004, 
the RO denied her claims on the merits as an original claim 
and not as a claim to reopen.  The Board finds that the 
appellant's May 2002 statement may reasonably be construed as 
expressing disagreement with the entirety of the RO's March 
2002 decision.  38 C.F.R. § 20.201.  As the RO did not issue 
a statement of the case (SOC) in response to the May 2002 
NOD, the issues were not finally decided, and remain in 
appellate status as original claims (not as claims to 
reopen).

Additionally, it appears the RO never adequately addressed 
whether the appellant is a proper claimant for the benefits 
sought.  The RO continuously denied the appellant's status as 
the veteran's spouse in correspondence between March 2002 and 
January 2004; then, in July 2004, the RO denied the 
appellant's claims on the merits, i.e., without first 
specifically determining whether she was a proper claimant.  
Presumably, since the issues were decided on the merits, the 
RO reviewed the evidence of record and found the appellant 
was the veteran's surviving spouse; however, since the issues 
were originally denied based on the appellant's lack of 
status as claimant, a specific determination should have been 
made regarding her claimant status.  The appellant is a 
proper claimant for accrued benefits, as claimants for such 
benefits are not limited to the veteran's surviving spouse.  
Regarding eligibility to receive nonservice-connected death 
pension benefits, the decision below finds the veteran did 
not have the requisite service to establish eligibility to 
these benefits; hence, the appellant's status as a claimant 
is not relevant to that decision.  However, the only 
claimants eligible to receive dependency and indemnity 
compensation (DIC) benefits if the veteran's death is 
determined to be service-connected are the veteran's 
surviving spouse, children, or parents.  38 U.S.C.A. § 1310.  
Hence, the appellant's status as the surviving spouse is 
relevant to the disposition of her claim of service 
connection for cause of the veteran's death and must be 
addressed on remand, as outlined below.

The issue of entitlement to service connection for the cause 
of the veteran's death is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any further action on her part is 
required.

FINDINGS OF FACT

1. When he died, the veteran had pending claims seeking 
service connection for hypertensive cardiovascular disease, 
beriberi, chronic dysentery, peptic ulcer disease, and 
arteriosclerosis; a claim for accrued benefits was received 
within one year after his death.

2. Hypertensive cardiovascular disease and arteriosclerosis 
were not manifested in service, were not manifested in the 
first year following the veteran's separation from service, 
and are not otherwise shown to have been related to the 
veteran's service.

3. It is not shown that the veteran had localized edema as a 
POW, or that he had beriberi (or beriberi heart disease), 
chronic dysentery, or peptic ulcer disease postservice.

4. The veteran's certified military service was all with the 
regular Philippine army.


CONCLUSIONS OF LAW

1. Service connection for hypertensive cardiovascular 
disease, beriberi, chronic dysentery, peptic ulcer disease, 
and arteriosclerosis (for purposes of accrued benefits) is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107, 5121 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1, 3.102, 3.303, 
3.307, 3.309, 3.1000 (2006).

2. As the veteran did not have qualifying service, the 
threshold legal requirement for establishing entitlement to 
VA death pension benefits is not met.  38 U.S.C.A. §§ 107, 
1541 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.40, 3.41 
(2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

The VCAA does not apply to the appellant's claim to establish 
basic legal entitlement to VA nonservice-connected death 
pension benefits.  The issue before the Board is whether the 
veteran had qualifying service to establish the appellant's 
eligibility for VA death pension benefits.  The record 
includes service department verification of the veteran's 
service.  Because qualifying service and how it may be 
established is outlined in statute and regulation and because 
service department certifications of service are binding, the 
Board's review is limited to interpreting the pertinent law 
and regulations.  The U. S. Court of Appeals for Veterans 
Claims (Court) has held that when the interpretation of a 
statute is dispositive of the issue on appeal, neither the 
duty to assist nor the duty to notify provisions of the VCAA 
are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); Smith v. Gober, 14 Vet. App. 227, 231- 32 (2000).  

The VCAA applies to the appellant's claims for service 
connection, for purposes of accrued benefits.  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative of any information and any medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The claims seeking service connection for various 
disabilities for accrued benefits purposes were considered on 
the merits.  The appellant was advised of VA's duties to 
notify and assist in the development of the claims prior to 
the initial adjudication of her claims.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  February 2001 and 
May 2004 letters explained the evidence necessary to 
substantiate her claims, the evidence VA was responsible for 
providing, the evidence she was responsible for providing, 
and advised her to submit any evidence or provide any 
information she had regarding her claims.  She has had ample 
opportunity to respond/ supplement the record, and is not 
prejudiced by any technical notice deficiency (including in 
timing) that may have occurred earlier in the process.  While 
she was not advised of the criteria governing effective dates 
of awards, she is not prejudiced by lack of such notice (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006)), as effective date criteria have no significance 
unless the claims are allowed, and the decision below does 
not do so.  

Regarding the duty to assist, accrued benefits claims are 
decided based on the evidence of record when the veteran 
died.  38 C.F.R. § 3.1000(d)(4).  Hence, there is nothing 
further for VA to do to assist the appellant.  VA's notice 
and assistance obligations are met.  The appellant is not 
prejudiced by the Board's proceeding with appellate review.

B.	Factual Background, Legal Criteria, and Analysis

1. Service Connection for Accrued Benefits Purposes

Upon the death of a veteran, periodic monetary benefits to 
which the veteran was entitled on the basis of evidence in 
the file at the date of death, and due and unpaid, may be 
paid to the spouse of the veteran (and certain others).  
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

In Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) construed the provisions of 38 U.S.C.A. §§ 5121 and 
5101(a), and found that, in order for a claimant to be 
entitled to accrued benefits, the veteran must have had a 
claim pending at the time of his death for such benefits, or 
must have been entitled to them under an existing rating or 
decision.  In addition, 38 U.S.C.A. § 5121(c) requires that 
applications for accrued benefits must be filed within one 
year after the date of the veteran's death.  See also 
38 C.F.R. § 3.1000(c).

Valid claims of service connection for hypertensive 
cardiovascular disease, beriberi, dysentery, peptic ulcer 
disease, and arteriosclerosis were pending when the veteran 
died in September 2000.  As the appellant filed a claim for 
accrued benefits in February 2001, within the statutorily- 
prescribed time period, if any of the claims pending when the 
veteran died is meritorious she would be entitled to accrued 
benefits.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  In order to prevail 
on the issue of service connection, there must be medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Hickson v. West, 12 Vet. 
App. 247 (1999).

Certain chronic diseases (including arteriosclerosis, 
cardiovascular disease, and peptic ulcer disease) may be 
presumptively service connected if manifested to a 
compensable degree in the first postservice year.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If a veteran is a former POW and, as such, was interned or 
detained for not less than 30 days, certain diseases (to 
include beriberi, chronic dysentery, and peptic ulcer 
disease) shall be service-connected if manifested to a degree 
of 10 percent or more at any time after discharge or release 
from active military, naval, or air service, even though 
there is no record of such disease during service, provided 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
are also satisfied.  38 U.S.C.A. §§ 1101, 1110, 1112(b), 
1113, 38 C.F.R. §§ 3.1(y), 3.307(a)(5), 3.309(c)(2000).  The 
term beriberi includes beriberi heart disease and ischemic 
heart disease if the former POW experienced localized edema 
during captivity.  38 C.F.R. § 3.309(c), Note (2000).  In 
October 2004, VA promulgated liberalizing issue that added 
atherosclerotic heart disease or hypertensive vascular 
disease to the presumptive diseases that can be service-
connected in former POWs interned for any period of time.  69 
Fed. Reg. 60089 (October 7, 2004).  Atherosclerotic heart 
disease encompasses arteriosclerotic heart disease, ischemic 
heart disease, coronary artery disease, and other diseases 
that may be described by a more specific diagnosis.  Id.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
Service medical records show that in January and February 
1943 the veteran received treatment for dysentery and 
pleuritis.  An October 1945 chest x-ray showed the veteran 
had a fluoroscopically healthy chest.  In his July 1945 
Affidavit for Philippine Army Personnel, the veteran did not 
indicate that he suffered from any wounds or illnesses while 
in service.

An April 1989 statement from the veteran reports that while 
he was a POW he was hospitalized for seven days in April 1942 
for chronic dysentery.

A December 1989 VA chest x-ray revealed suspicious 
infiltrations in both apices; bilateral medial basal 
pneumonitis; and cardiac enlargement, moderate, located 
predominantly in the left ventricle.  

On February 1990 VA examination, diagnoses of hypertensive 
heart disease and left ventricle cardiomegaly were provided.  
Clinical evaluation found no evidence of malnutrition, 
dysentery, avitaminosis, or anemia.

In an August 1998 Former POW Medical History form, the 
veteran reported that he had ischemic heart disease and 
beriberi heart disease.  While he was in captivity, he was 
forced to work in the fields digging graves and carrying and 
burying the remains of deceased veterans without any 
protection from the heat.  He reported that he did not 
experience dysentery, beriberi, chest pain, rapid heart 
beats, or skipped or missed heart beats.  He stated that he 
did experience excessive thirst, vitamin deficiency, heat 
exhaustion, loss of consciousness, numbness or weakness in 
his arms and legs, aches and pains in his muscles and/or 
joints, swelling in his joints, legs and/or feet.  

A September 1998 medical certificate from private doctor R. 
S. O. shows a diagnosis of hypertension essential with 
palpitation and cardiomegaly.  The veteran reported he had 
been experiencing heart palpitations for about five years and 
had experienced intermittent painful swelling of his ankles 
and knees since the war.  Objective findings noted tenderness 
and swelling of the left ankle joint.  The second aortic 
heart sound was accentuated and there was an area of cardiac 
dullness that was slightly enlarged.

A September 1998 VA examination report reveals a history of 
hypertensive heart disease, arteriosclerosis, and 
cardiomegaly.  The veteran denied chest pain and reported 
"dyspnea on exertion when level walking up to half a 
kilometer."  Diagnoses of hypertensive cardiovascular 
disease, left ventricular hypertrophy, and premature 
ventricular contractions in trigeminy were provided.  Chest 
x-ray results show atherosclerotic cardiovascular disease.  
An echocardiogram revealed asymmetric septal hypertrophy and 
aortic sclerosis.

In a November 1999 statement, the veteran alleged that he 
suffered from dysentery, peptic ulcer disease, beriberi, 
ischemic heart disease, edema, and arteriosclerotic heart 
disease that were all related to his service.

A January 2000 joint affidavit from fellow POW comrades, F. 
S. and J. M., states that while the veteran was a POW he was 
affected by dysentery, peptic ulcers, beriberi, and ischemic 
heart malaria.

a) Service Connection for Chronic Dysentery, Peptic 
Ulcer Disease, and Beriberi

The threshold requirement that must be met in order to 
establish a claim for service connection is competent 
evidence (a medical diagnosis) of a chronic disability after 
service discharge.  While there is competent evidence that 
the veteran had dysentery in service, there is no competent 
(medical) evidence that he had peptic ulcer disease, and 
beriberi during service.  While the veteran and the former 
fellow POWs who provided an affidavit on his behalf may have 
been competent to report symptoms observed in service, they 
were/are not competent to offer an opinion as to the 
diagnosis of a disability in service.  Significantly, the 
joint affidavit attestors did not report observing that the 
veteran had localized edema while he was a POW.  Postservice, 
clinical examination in February 1990 revealed no evidence of 
dysentery.  There is no competent evidence of ulcer disease 
postservice.  And there is no postservice diagnosis of 
beriberi.  [The Board considered whether it is necessary to 
seek a medical opinion as to whether the cardiac findings in 
1998 reflect ischemic heart disease.  However, for the 
purpose of the instant claim, i.e., to determine whether the 
veteran had (and was entitled to the presumptions applicable 
in 2000 for) beriberi heart disease, it would also have to be 
shown that he had localized edema as a POW.  As the record 
did does not show he had localized edema as a POW, a finding 
of ischemic heart disease, of itself, would not trigger 
application of the presumptive provisions for beriberi heart 
disease.  See 38 U.S.C.A. § 3.309(c) (2000).  Accordingly, it 
was determined that a medical opinion is not necessary.]  

The veteran's own statements that he had chronic dysentery, 
peptic ulcer disease, beriberi, and ischemic heart disease 
after service and that they were related to his service are 
not competent evidence, as he was a layperson, and lacked the 
training to opine regarding medical diagnosis and etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In the absence of proof of a post-service chronic disability, 
there cannot be a valid claim of service connection for 
accrued benefits purposes; thus, it is unnecessary to proceed 
any further on the analysis of these claims.  See Hickson, 
supra; see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  [While service incurrence or aggravation of peptic 
ulcer disease and/or ischemic disease (as chronic disease 
under 38 C.F.R. § 3.309(a)) may be presumed if such is 
manifested to a compensable degree within a year of a 
veteran's discharge from service (See 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309), here there is no 
evidence of peptic ulcer disease or ischemic heart disease 
being manifested in the first postservice year, and these 
presumptive provisions do not apply.]  The preponderance of 
the evidence is against these claims, and they must be 
denied.
b) Service Connection for Hypertensive Cardiovascular 
Disease and Arteriosclerosis

38 C.F.R. § 3.309 (c) was liberalized in October 2004 to 
include hypertensive vascular disease and atherosclerotic 
heart disease (which includes arteriosclerosis) as diseases 
that can be presumptively service-connected for former POWs.  
However, 38 U.S.C.A. § 5121 is clear that claims for accrued 
benefits are to be determined on the basis of "existing 
ratings or decisions" or "evidence in the file at date of 
death."  (emphasis added)  The Court has held that an 
accrued benefit claim is entirely derivative of a veteran's 
underlying claim and is not its own independent claim.  
Zevalkink v. Brown, 102 F.3d 1236, 1241-42 (Fed. Cir. 1996).  
VA must decide an accrued benefits claim "exactly as it 
would have adjudicated the veteran's underlying claim, 
applying the same evidentiary standards, rating decisions, 
and law that it would have applied to the deceased veteran's 
claim."  Sheets v. Nicholson, 20 Vet. App. 463, 466 (2006); 
see Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Hence, as 
these diseases were not subject to service connection on a 
presumptive basis in former POWs in September 2000, these 
more favorable provisions cannot be applied to the 
appellant's claim for accrued benefits.  

The record does not contain any evidence that 
arteriosclerosis was manifested in the veteran's first 
postservice year.  Consequently, service connection on a 
presumptive basis (as a chronic disease under 38 U.S.C.A. 
§ 1112; 38 C.F.R. § 3.309(a)) is not warranted.

Competent (medical) evidence shows the veteran had diagnoses 
of hypertensive cardiovascular disease and arteriosclerosis 
after service.  However, there is no competent medical or lay 
evidence that he experienced symptoms of these cardiovascular 
disabilities during service.  A chest x-ray taken near the 
end of the veteran's service showed he had a fluoroscopically 
healthy chest and did not indicate any heart related 
complaints.  The veteran reported in August 1998 that he did 
not experience any heart related symptoms while he was a POW.  
The first competent post-service evidence the veteran had 
cardiovascular disease was not until February 1990, nearly 45 
years after he was discharged from service.  A lengthy period 
of time between service and the first postservice clinical 
notation of complaints or symptoms associated with the 
disabilities at issue is of itself a factor for consideration 
against a finding that the current disabilities are related 
to service.  See Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. 
Cir. 2000) (in a claim alleging that a disability was 
aggravated by service).  

The evidence of record at the date of the veteran's death did 
not show that he received treatment for or had diagnoses of 
hypertensive cardiovascular disease or arteriosclerosis 
during service or within one year after service and there was 
no competent (medical evidence) linking the post-service 
diagnoses of these diseases to the veteran's service.  Hence, 
the preponderance of the evidence is against the claims of 
service connection for hypertensive cardiovascular disease 
and arteriosclerosis, for accrued benefits purposes, and they 
must be denied.

2. Basic Eligibility for Nonservice-Connected Death Pension 
Benefits

VA law provides that nonservice-connected death pension 
benefits shall be paid to the surviving spouse of a veteran 
of a period of war who meets established service 
requirements.  38 U.S.C.A. § 1541.  Service prior to July 1, 
1946 in the organized military forces of the Government of 
the Commonwealth of the Philippines in the service of the 
Armed Forces of the United States (including recognized 
guerilla service) is qualifying service for compensation, 
dependency, indemnity compensation, and burial allowance.  
However, it is not qualifying service for nonservice-
connected death pension benefits to a deceased veteran's 
spouse.  38 U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 3.41.

The Court has held that "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U. 
S. Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  Service department findings are binding on VA for 
purposes of establishing service in the U. S. Armed Forces.  
Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

In October 1989, the service department certified the veteran 
had recognized active service with the Philippine 
Commonwealth Army from December 1941 to September 1942, 
January 1943 to February 1943, and July 1945 to November 
1945.  It is neither shown nor alleged that he had any 
additional active service other than what was certified by 
the Service department.  As mentioned above, Philippine Army 
service prior to July 1, 1946 is not qualifying for 
nonservice-connected death pension benefits.  The appellant 
has provided no evidence that would warrant a request for 
recertification of service.  See Sarmiento v. Brown, 7 Vet. 
App. 80, 85 (1994).  Since the law is dispositive in this 
matter, the appellant's claim must be denied because of the 
absence of legal merit or entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection (for accrued benefits purposes) for 
hypertensive cardiovascular disease, beriberi, chronic 
dysentery, peptic ulcer disease, and arteriosclerosis is 
denied.

The appeal to establish basic legal entitlement to VA death 
pension benefits is denied.


REMAND

As noted in the Introduction above, the RO originally denied 
the appellant's claim of service connection for cause of the 
veteran's death on the basis that she did not submit evidence 
that proved she was the veteran's surviving spouse.  In 
January 2004, the RO adjudicated the cause of death claim on 
the merits, without specifically determining that the 
appellant was an eligible claimant.  Since the case has been 
adjudicated on the merits, the RO presumably determined the 
appellant was the veteran's surviving spouse; however, as the 
case remains in appellate status - with the possibility that 
benefits could be granted - this determination must be of 
record, since the appellant's eligibility is a threshold 
legal requirement for the benefit sought.  It is also 
noteworthy that the appellant appears to believe the RO is 
still questioning the status of her relationship to the 
veteran as her September 2004 NOD presents arguments about 
their marital status.

The veteran's death certificate shows that the underlying 
cause of his death in September 2000 was chronic degenerative 
disease.  The evidence of record indicates that during his 
lifetime veteran had several disability diagnoses compatible 
with the description degenerative, including hypertensive and 
atherosclerotic cardiovascular disease.  It is unclear to the 
Board whether the chronic degenerative disease that caused 
the veteran's death included any of the disabilities 
diagnosed during the veteran's lifetime.  As he was a POW who 
was interned for more than 30 days, if any presumptive 
disease under 38 C.F.R. § 3.309(c), to include hypertensive 
cardiovascular disease, was a primary or contributing cause 
of his death, service connection for the cause of his death 
would be warranted.  Hence, further development to clarify 
the cause of the veteran's death is necessary.

In October 1998, the veteran indicated that he had been 
receiving treatment from Dr. R. S. O. since he was discharged 
from service.  The record contains a September 1998 medical 
certificate from Dr. R. S. O.; however, this certificate 
appears to only discuss treatment given in September 1998 and 
does not provide prior treatment notes or diagnoses.  
Treatment records from Dr. R. S. O. may be pertinent to this 
claim and should be associated with the claims file.  
Additionally, the most recent medical records associated with 
the claims file are from September 1998, two years prior to 
the veteran's death; treatment records related to and more 
proximate to the time of the veteran's death have not been 
associated with the claims file.  Thus, it is necessary to 
contact the appellant to ask for more information regarding 
treatment the veteran received to determine whether these 
records can be obtained.  In this regard, the appellant 
should be advised that 38 C.F.R. § 3.158(a) provides that 
when evidence requested in connection with an original claim 
is not furnished within one year of the request, the claim 
will be considered abandoned.

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was provided notice of what 
type of information and evidence was needed to substantiate 
her claim for service connection for cause of the veteran's 
death, but was not notified of the criteria for establishing 
effective dates of awards.  Since the case is being remanded 
anyway, the RO will have the opportunity to correct such 
notice deficiency.  

Accordingly, the case is REMANDED for the following:

1.  The RO must provide the appellant 
notice regarding the effective date of any 
award as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490-91 (2006).

2.  The RO should note for the record its 
decision regarding whether the appellant is 
the surviving spouse of the veteran (and 
thus a proper claimant for DIC).  If the RO 
determines the appellant is not a proper 
claimant, then it should notify the 
appellant of its decision, advise her of 
her appellate rights, and provide time for 
her to appeal.

3.  If the RO determines the appellant is a 
proper claimant, the RO should then ask her 
to identify all sources of treatment the 
veteran received immediately prior to his 
death or from Dr. R. S. O. during his 
lifetime and to provide releases for 
records of such treatment or evaluation.  
[In conjunction with this request, the RO 
should advise the appellant of the 
importance of this information, and of the 
provisions of 38 C.F.R. § 3.158.]  The RO 
should obtain complete records of all such 
treatment and evaluations from all sources 
identified by the appellant.  If any 
requested records are unavailable, or the 
search for such records otherwise yields 
negative results, it should be so 
documented in the claims file, along with 
an explanation for the negative result 
(records unavailability).  

4.  The RO should then forward the 
veteran's claims file to an appropriate 
physician for review (noting the diseases 
which may be service connected on a 
presumptive basis for former POWs) and a 
medical advisory opinion regarding whether 
the cause of the veteran's death was 
related to a incurred or aggravated in 
service (including on a presumptive basis).  
Specifically, the reviewing physician 
should: (A) Determine what was/were the 
likely antecedent cause(s) of the veteran's 
death (described on the death certificate 
as chronic degenerative disease), and (B) 
Opine whether it is at least as likely as 
not (a 50% or better probability) that 
hypertensive or atherosclerotic 
cardiovascular disease caused or 
contributed to cause the veteran's death or 
was an antecedent cause of death.  The 
physician must explain the rationale for 
all opinions given.  

5.  The RO should then re-adjudicate this 
claim.  If it remains denied, the RO should 
issue an appropriate supplemental SOC and 
give the appellant the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


